759 N.W.2d 192 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Herman Lee FULTON, Defendant-Appellant.
Docket No. 137124. COA No. 284210.
Supreme Court of Michigan.
January 15, 2009.

Order
On order of the Court, the application for leave to appeal the July 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The issue that the defendant seeks to raise with regard to the denial of his successive motion for relief from judgment must first be presented in an application for leave to appeal to the Court of Appeals.